In The

                                Court of Appeals
                     Ninth District of Texas at Beaumont
                                _________________

                               NO. 09-13-00503-CR
                               _________________

                              PAUL RAY LAND
                            AKA PAUL R. LAND
                          AKA PAUL LAND, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                     On Appeal from the 252nd District Court
                            Jefferson County, Texas
                           Trial Cause No. 09-06836
__________________________________________________________________
                           MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Paul Ray Land1 pled guilty

to driving while intoxicated, third offense or more. The trial court adjudged Land

guilty and assessed his punishment at seven years of imprisonment and a fine of

$1,000. The court, however, suspended imposition of the sentence and placed

Land on community supervision for a seven-year period. The State subsequently

filed a motion to revoke Land’s community supervision. During the hearing on the


      1
          Paul Ray Land is also known as Paul R. Land and Paul Land.
                                          1
motion to revoke, Land pled “true” to violating two conditions of his community

supervision. At the conclusion of the revocation hearing, the trial court found that

Land violated two conditions of his community supervision, revoked Land’s

community supervision, and imposed a sentence of seven years of imprisonment.

Land timely filed a notice of appeal.

      Land’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel’s brief presents his professional evaluation of the record and concludes

there are no arguable grounds to be advanced in this appeal. Counsel provided

Land with a copy of his brief. We granted an extension of time for Land to file a

pro se brief. We received no response from Land.

      We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Land’s appellate counsel that no arguable issues support

an appeal. Therefore, we find it unnecessary to order appointment of new counsel

to re-brief Land’s appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). We affirm the judgment of the trial court.2

      AFFIRMED.




      2
         Land may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                         2
                                     _____________________________
                                         CHARLES KREGER
                                               Justice


Submitted on July 1, 2014
Opinion Delivered July 9, 2014
Do not publish

Before Kreger, Horton, and Johnson, JJ.




                                          3